UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-7392



GERALD GARNER,

                                             Plaintiff - Appellant,

         versus

STEVE DUNBAR; JIM ROBERT; JULIE ARMSTRONG,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Bristow Marchant, Magistrate Judge.
(CA-96-2370)


Submitted:   March 27, 1997                 Decided:   April 3, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Gerald Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1994) complaint. The dis-

trict court's dismissal without prejudice is not appealable at

this time, given the fact that Appellant could save his complaint

through amendment. See Domino Sugar Corp. v. Sugar Workers' Local
Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We deny Appellant's

request for oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2